Citation Nr: 0306696	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-06 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability including conjunctivitis of the left eye and 
residuals of trauma to the left eye (claimed as a left eye 
condition).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a fractured 
left ankle.

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for an eye disability and for 
bilateral hearing loss and granted service connection for 
residuals of a fractured left ankle and assigned a 
noncompensable rating for that disability.  The veteran 
appealed the denial of service connection for an eye 
disability and bilateral hearing loss to the Board.  He also 
appealed the initial noncompensable rating assigned for the 
left ankle disability to the Board, alleging in essence that 
a higher rating should have been assigned.  

In an October 2001 supplemental statement of the case and a 
December 2001 rating decision, the RO granted a 10 percent 
rating for the residuals of the left ankle fracture and made 
that rating effective as of December 27, 1996, the date of 
receipt of the veteran's claim for service connection for a 
left ankle disability.  In so doing, the RO effectively 
awarded an initial rating of 10 percent for the left ankle 
disorder as opposed to assigning a "staged" rating for the 
disorder.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that, where the degree of disability increased 
or decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found).
A hearing was held on December 5, 2001, in Waco, Texas, 
before Mary M. Sabulsky, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2002) and who is rendering 
the determination in this case.  The Board subsequently 
ordered additional development on the issues on appeal 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  

The Board is now undertaking further development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran sustained blunt trauma injury to the left eye 
in service in 1975 and 1977.

2.  Conjunctivitis of the left eye was treated in service in 
1977.

3.  Conjunctivitis of the left eye was not shown in service 
to be a chronic disorder, and there is no evidence to show 
that the veteran had conjunctivitis of the left eye since 
service or that he has it currently.

4.  The veteran currently has bilateral conjunctival 
pinguecula, which is more likely than not due to exposure to 
sun and wind, and myopic astigmatism and presbyopia.

5.  No left eye disability or disorder exists currently that 
is the result of a disease or injury incurred in service 
including blunt trauma to the left eye and conjunctivitis of 
the left eye. 

6.  The veteran did not report for a VA audiology examination 
scheduled in July 2002 to determine the nature and severity 
of current hearing loss, if any.

7.  There is no evidence to show that the veteran has hearing 
loss currently which meets VA's requirements in 38 C.F.R. 
§ 3.385 for a current hearing loss disability for service 
connection purposes.

8.  The veteran did not report for a VA orthopedic 
examination scheduled in July 2002 to determine the nature 
and severity of service-connected residuals of a left ankle 
fracture.

9.  The service-connected left ankle disability is currently, 
and has been since the time contemporaneous with the 
veteran's December 1996 claim for service connection for the 
disorder, manifested by pain on flexion resulting in no more 
than a slight to moderate limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  Service connection for a left eye disability, including 
conjunctivitis of the left eye and residuals of trauma to the 
left eye (claimed as a left eye condition), is not warranted 
in this case.  38 U.S.C.A. §§ 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Service connection for bilateral hearing loss is not 
warranted in this case.  38 U.S.C.A. §§ 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385, 3.655 
(2002).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the left ankle have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000, which emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  VA has 
promulgated regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

VA's duties under the VCAA have been fulfilled in this case.  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, the RO specifically notified 
the veteran in a March 2001 letter what the evidence must 
show to establish entitlement to service connection.  The RO 
informed the veteran that these requirements included 
evidence showing an injury in service, a current disability, 
and a relationship between the injury and the current 
disability.  The RO also notified the veteran that VA would 
get any VA medical records or other medical records that the 
veteran told VA about.  The veteran was informed that he 
could submit his own statement or statements from other 
people describing his disability.  The veteran was also 
informed that he could submit a medical opinion from a doctor 
about a relationship between a current disability and the 
injury in service.  The veteran responded to the RO's March 
2001 letter, indicating that he had no additional medical 
evidence to provide.

With regard to the claim for a higher initial rating for 
residuals of a left ankle fracture, the RO notified the 
veteran in a July 2002 letter that VA was requesting his VA 
outpatient treatment records and that he would be scheduled 
by the VA medical center (VAMC) for an examination.  The 
report of that examination would be used to determine the 
degree of disability resulting from the left ankle fracture.  
With regard to what evidence the veteran should submit and 
what evidence VA would obtain for him, the Board notes that, 
even before the enactment of the VCAA, VA did not, for the 
most part, apply the concept of "well groundness" to claims 
for increased ratings, but rather VA obtained all evidence 
relevant to the veteran's treatment for the service-connected 
disorder in question, as it has done in this case, and it 
afforded the veteran VA medical examinations, as it has done 
in this case, to determine whether the degree of disability 
resulting from the service-connected disorder met the rating 
criteria for an increased rating.  All evidence and records 
identified by the veteran as relevant to his claim have been 
obtained for review in this case.  He and his representative 
were notified of the rating criteria involved for a higher 
rating in this case in the June 2000 statement of the case.  
A VA orthopedic examination was conducted in April 2001, and 
VA scheduled the veteran for an additional orthopedic 
examination in July 2002 in relation to his claim.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board concludes that, with respect to this 
claim, all possible development has been conducted and all 
notification provided.

Service Connection Claims.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic.'"  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(c).  

Service connection may not be granted for congenital or 
developmental defects, such as refractive error of the eye, 
which are not considered diseases or injuries under the law, 
unless the evidence shows that such a disease was aggravated 
in service or that disability resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  A current disability is usually shown by medical 
evidence of a diagnosis for service connection purposes.  
Generally, a veteran's statements as to subjective 
symptomatology alone, such as complaints of pain, without 
medical evidence of an underlying impairment capable of 
causing the symptoms alleged, is not sufficient evidence of 
the existence of a current disability for VA service 
connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 
2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed under certain VA regulations which manifests itself 
during a certain "presumptive" period established by law; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(i). 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, VA regulations 
require that the following action shall be taken:  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(a), (b).

An Eye Disability.

Background.

Service medical records show that in October 1975 the veteran 
reported having been hit or struck on the left side of his 
head or left eye with a stick two weeks earlier and 
complained that since then bright lights made his left eye 
water and hurt.  Examination of the eye reflected that it 
appeared red.  There was edema and pain over the zygomatic 
arch or cheek bone.  Stedman's Medical Dictionary 125 (26th 
ed. 1995).  A sclera hemorrhage of the left eye was noted.  
In May 1977 the veteran complained of an injury to the left 
eye while playing softball eight days earlier.  On 
examination, the eye was red and swollen.  The assessment was 
conjunctivitis of the left eye, and the veteran was treated 
with eye drops.  Findings on the service separation 
examination report were negative for any eye disorder.  
Vision was 20/20 in both eyes.  In the physical profile 
block, a numerical designation of "1" was assigned under 
"E" for eyes.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "E" for eyes.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.")

In December 1996, the veteran claimed service connection for 
a left eye disorder.  VA outpatient treatment reports dating 
from January 1996 to November 1996 showed no complaints or 
findings relevant to a current left eye disability.  
Additional VA outpatient reports dated from July 1993 to 
October 1997 showed no complaints or findings relevant to an 
eye disorder.  Reports of inpatient care at a VAMC dated from 
January to February 1999 showed no complaints or findings 
relevant to a left eye disorder.

In a June 1999 rating decision, the RO denied service 
connection for conjunctivitis, left eye (claimed as left eye 
condition), noting that conjunctivitis was not shown to be a 
chronic condition in service but rather one that resolved 
with treatment and was not shown to be present at the time of 
the separation examination.  The RO also noted that there was 
no evidence of a current left eye disability.  In June 1999, 
the RO received a notice of disagreement with the rating 
decision from the veteran who alleged that he could not see 
well anymore.  A statement of the case was issued in June 
2000, and the veteran alleged on his July 2000 VA 9 
substantive appeal that he could not see from time to time.  
VA medical records for a period of hospitalization in January 
2001 showed no complaints or findings of an eye disorder.  In 
March 2001, in response to a letter notifying him of the 
provisions of the VCAA, the veteran returned a form to the RO 
on which he indicated that he did not have additional medical 
evidence to provide in support of his claim.

In April 2001, the veteran was afforded a VA eye examination.  
The veteran provided a history of blunt injury to the left 
eye on two occasions while on active duty.  The examiner 
noted that he had reviewed the medical evidence in the claims 
file, including service medical records showing that, in 
1975, a sclera hemorrhage of the left eye was noted after the 
veteran was struck on the left side of his head with a stick 
and that, in 1977, conjunctivitis of the left eye was noted 
on examination following an episode in which the left eye had 
been struck by a softball.  On examination, corrected visual 
acuity in both eyes was 20/20.  Findings on the remainder of 
the examination were normal except that examination of the 
conjunctiva revealed nasal pinguecula of both eyes.  
(Pinguecula is a yellowish spot of pigmentation on the bulbar 
conjunctiva near the sclerocorneal junction, usually on the 
nasal side.  Dorland's Illustrated Medical Dictionary 1295 
(28th ed. 1994)).  The examiner's impression was history of 
blunt trauma, left eye -- no sequelae found, and pinguecula, 
both eyes.  The examiner commented that there were no 
abnormalities found on examination of the eyes which might be 
related to the history of trauma to the left eye in service.  
He noted that the etiology of bilateral conjunctival 
pinguecula more likely than not was chronic sun and wind 
exposure.  The pinguecula had no visual significance 
currently in this case.  

The RO continued the denial of the claim for service 
connection for a left eye condition in a October 2001 
supplemental statement of the case.  At the December 2001 
hearing before the Board, the veteran testified that while in 
service in Korea he was trained as a missile specialist and 
he did not know at first that he was supposed to stand to the 
side of the missiles when they were fired and that this 
caused his eyes to be burned.  He stated that he believed the 
injury affected his vision and that he had been issued 
glasses by VA.  He stated that when he had gone for treatment 
recently, he had been told that he had conjunctivitis of the 
left eye.  He requested that the Board obtain treatment 
records from the VA facility in Temple, Texas, concerning his 
eye disability.

In March 2002, the Board ordered that VA outpatient treatment 
records be obtained from three VA medical facilities in 
Texas, including the one in Temple.  Those records have been 
obtained and associated with the claims file.  The records 
from the Central Texas Veterans Health Care System in Temple 
reflected that findings were normal on examination of the 
eyes during a physical examination conducted in November 
2001.

In addition, the veteran was seen for an eye examination at 
the Temple facility in January 2002.  He complained of near 
visual acuity.  He provided no past ocular history of trauma 
or surgery or of glaucoma or cataracts.  There were no 
flashes.  The veteran stated that he saw "fireflies" in 
both eyes for a long time without change.  Visual acuity was 
corrected by eyeglasses.  Examination of the conjunctiva 
reflected the finding of pinguecula, both eyes.  The 
remainder of the examination was normal.  The assessment was 
compound myopic astigmatism, presbyopia, and "good ocular 
health".  (Myopic astigmatism and presbyopia are considered 
refractive errors of the eyes.  See Stedman's Medical 
Dictionary 159, 1422 (26th ed. 1995)).

In December 2002, the Board informed the veteran that it had 
obtained the VA medical records and that it was going to 
consider this evidence in the first instance in deciding his 
appeal without referring it to the RO for review.  The Board 
afforded the veteran an opportunity to submit additional 
evidence or argument in support of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  The veteran did not 
reply to the letter.  His representative submitted additional 
argument on his behalf in December 2002.

Analysis.

The veteran contends that he has a current left eye 
disability as a result of trauma to the left eye in service 
and that this disability affects his vision.  He testified at 
the hearing before the Board in December 2001 that he had 
been diagnosed recently as having conjunctivitis.

Service medical records show that the veteran complained of 
having sustained an injury to the left eye on two occasions 
in service.  He was diagnosed with conjunctivitis of the left 
eye in service.  However, there is no indication in the 
service medical records that this condition was considered 
chronic.  38 C.F.R. § 3.303(c).

Moreover, there is no evidence that the veteran currently has 
conjunctivitis of the left eye.  38 U.S.C.A. § 1131; 
Degmetich, 104 F. 3d at 1332.  Rather, he was diagnosed in 
April 2001 and January 2002 with conjunctival pinguecula, 
both eyes, by VA examiners.  The April 2001 VA examiner 
explained that the etiology of bilateral conjunctival 
pinguecula more likely than not was chronic sun and wind 
exposure.  This examiner specifically noted that there were 
no abnormalities found on examination of the eyes which might 
be related to the history of trauma to the left eye in 
service.

The January 2002 VA examiner also diagnosed compound myopic 
astigmatism, presbyopia.  Although the veteran may need 
glasses to correct his vision due to these disorders, both 
astigmatism and presbyopia are considered refractive errors 
of the eyes, and therefore, they may not be 
service-connected.  38 C.F.R. § 3.303(c).  The January 2002 
VA examiner otherwise found that the veteran enjoyed "good 
ocular health".

Based on the medical evidence of record, the Board finds that 
no left eye disability exists currently that is the result of 
a disease or injury incurred in service including blunt 
trauma to the left eye and conjunctivitis of the left eye.  
Moreover, conjunctivitis of the left eye was not shown in 
service to be a chronic disorder, and there is no evidence to 
show that the veteran had conjunctivitis of the left eye 
since service or that he has it currently.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a left eye 
disability including conjunctivitis of the left eye and 
residuals of trauma to the left eye (claimed as a left eye 
condition).  38 U.S.C.A. §§ 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

Bilateral Hearing Loss.

In addition to the general requirements in the law for 
service connection, VA has specifically defined what is meant 
by a "disability" for the purposes of service connection 
for hearing loss or impairment.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.

At the hearing before the Board in December 2001, the veteran 
testified that, when he was overseas in Korea, he was trained 
as a missile specialist and used to fire big missiles which 
sounded like loud bombs.  He contended that when he came back 
from overseas, his wife would talk to him and thought that he 
was ignoring her, but he stated that he could not hear her.  
He stated that he had his hearing tested while still in the 
service and it was discovered that he had hearing loss.  The 
veteran also testified at the hearing that he still had 
hearing loss currently but did not get treatment for it 
because he could not afford the treatment.

Service medical records reflect that the veteran's hearing 
was tested during his separation examination with results as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
N/A
15
LEFT
15
15
15
N/A
20

The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Board notes that the degree of hearing loss, 
if any, at the time of separation from service in 1979 does 
not meet VA's requirements for service connection.  38 C.F.R. 
§ 3.385.  Moreover, VA's requirements for a hearing loss or 
impairment to be considered a "disability" must be met 
currently because service connection is awarded for current 
disability.  38 U.S.C.A. §§ 1110, 1131; Degmetich, 104 F. 3d 
at 1332.

With regard to the degree of hearing loss, if any, existing 
currently, the Board notes that the veteran testified that he 
receives no current treatment for his hearing loss.  VA 
outpatient treatment reports in the claims file are dated 
from the early 1990s to the present, and they reflect no 
complaints or findings relevant to hearing loss.

In March 2002, the Board ordered that the veteran be afforded 
a VA audiology examination to determine the nature and 
severity of his alleged bilateral hearing loss.  38 C.F.R. 
§ 3.159(c)(4)(i).  In July 2002, the veteran was scheduled 
for this examination, but he failed to report for it.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(a), (b).  In this case, because of the 
absence of evidence of a current hearing loss disability 
which meets VA's requirements for service connection for 
hearing loss, the Board concludes that the evidence 
preponderates against the claim for service connection, and 
the claim must be denied.  38 C.F.R. § 3.385.

Initial Rating Claim For A Left Ankle Disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that 'rating claim' continued to be an original 
claim as a matter of law.  Therefore, the Board could not 
deny this veteran's appellate demand for a higher evaluation 
in accordance with 38 C.F.R. § 3.655(b), because this veteran 
has failed to report for all scheduled VA examinations 
without any good cause or adequate reason, because that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.     

In this case, the veteran claimed service connection for a 
left ankle disability in December 1996.  In a June 1999 
rating decision, the RO granted service connection for 
residuals of a left ankle fracture, noting that service 
medical records reflected a history of a left ankle fracture 
noted on the veteran's enlistment examination and that he was 
seen during service for extensive complaints and treatment of 
left ankle pain.  Painful motion of the left ankle was noted 
at discharge.  The RO assigned a noncompensable evaluation 
based on the evidence then of record which was 
contemporaneous with the December 1996 claim for service 
connection and the June 1999 rating decision.  The veteran 
appealed the assignment of the noncompensable rating to the 
Board.

During the course of the appeal, in an October 2001 
supplemental statement of the case and a December 2001 rating 
decision, the RO granted a 10 percent rating for the 
residuals of the left ankle fracture and made that rating 
effective as of December 27, 1996, the date of receipt of the 
veteran's claim for service connection for a left ankle 
disability.  In so doing, the RO effectively awarded an 
initial rating of 10 percent for the left ankle disorder as 
opposed to assigning a "staged" rating for the disorder.  
Fenderson, 12 Vet. App. at 126.  Accordingly, the issue on 
appeal to the Board is entitlement to an initial rating in 
excess of 10 percent for service-connected residuals of a 
left ankle fracture.

The left ankle disability is rated under criteria for 
evaluating the degree of limitation of motion affecting an 
ankle.  These criteria provide a 10 percent rating for 
moderate limitation of motion of either ankle and a 20 
percent rating for marked limitation of motion of either 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA 
rating purposes, normal range of ankle dorsiflexion is to 20 
degrees, and normal range of plantar flexion is to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

VA outpatient reports, dated from 1991 to 1997, showed that 
the veteran had "orthopedic" complaints, although left 
ankle complaints were not noted specifically.  While 
undergoing physical therapy in February 1999 for a shoulder 
disorder, it was noted that range of motion and strength in 
the left lower extremity were within normal limits.  

On January 5, 2001, the veteran reported to a VA podiatry 
clinic for a consult regarding his left ankle pain while 
ambulating.  The veteran was ambulatory with the aid of a 
walking cane, and he displayed a steady gait.  On the VA 
podiatry inpatient note, dated in January 2001, the veteran 
reported a history of left ankle fracture in the 1970s and 
complained of left ankle pain on ambulation.  He carried a 
cane which he used for an ambulatory assist.  On examination, 
there was fair to good range of motion of the left ankle and 
sub-talar joint with slight restriction of range of motion.  
X-ray taken that day revealed minimal to mild post traumatic 
arthritic changes with good joint space and good bony (joint) 
contours.  Talar body may be misshapen but the joint revealed 
no significant changes after 25 plus years of ambulation.  
There was no anterior-posterior joint instability, no medial 
to lateral bony stops on stress on examination.  Bony 
alignment appeared well.  

A January 5, 2001, VA kinesiotherapy note showed that the 
veteran had been issued an aluminum cane that day and was 
able to use it effectively, safely, and independently.  
Subsequent kinesiotherapy notes, dated January 11, 2001, and 
January 23, 2001, show physical assessment of the left lower 
extremity was within functional limits.  

On VA Joints examination in April 2001, the veteran provided 
a history of a fracture to the left ankle in service.  He 
stated that his left foot gave away or turned on him in 1999.  
The veteran stated that his left ankle hurt all the time, and 
that he took Tylenol for pain.  The veteran further reported 
that x-rays have shown arthritic change and the only 
suggestion was whether or not an operation would be helpful 
in taking care of the ankle.  Initially a brace was 
prescribed but the brace did not do any good.  On 
examination, extension of the left foot was minimally 
reduced.  Flexion of the foot caused pain.  He could flex his 
foot only approximately 20 degrees.  There was slight 
periarticular thickening of the left ankle.  The examiner's 
impression was post-traumatic arthritis of the left ankle, 
chronic, progressive, severe, controlled with conservative 
treatment approaches.  The examiner commented that the 
subsequent treatment approaches to the left ankle would 
probably require additional ankle intervention, probably 
fusion.

At the December 2001 hearing before the Board, the veteran 
testified that he had very little movement in his left ankle.  
He stated that he was told by VA examiners that he was not 
supposed to stand on his ankle for over five minutes and that 
he should take very short walk spans.  He stated that he had 
to make sure while walking that his feet land flat or there 
would be terrible pain.  He stated that he had pain all 
through the night.  He testified that his pain was constant 
and that on a scale of one to ten it was an eight.  He stated 
that the Temple VA facility was making a brace for his ankle 
at the present time.

In March 2002, the Board ordered that VA outpatient records 
from facilities, including the one in Temple, be obtained.  
These records have been obtained and associated with the 
claims file.  The Board also ordered that the veteran be 
scheduled for a VA orthopedic examination to determine the 
nature and severity of residuals of a left ankle fracture.  
38 C.F.R. § 3.159(c)(4)(i).  In July 2002, the veteran was 
scheduled for this examination, but he failed to report for 
it.

Treatment records from the Temple VA facility showed that the 
veteran was seen in November and December 2001 for complaints 
of left ankle pain.  In November 2001, the veteran complained 
of pain over the left ankle.  On examination, the left ankle 
was mildly tender, there was no swelling, and range of motion 
was slightly limited.  The assessment was traumatic arthritis 
of the left ankle, and the doctor prescribed Motrin for pain.  
Later in November 2001, the veteran was issued a cane to 
assist in ambulation.  A December 5, 2001, note from 
Prosthetic Evaluation Consult Results indicates that a left 
plastic ankle brace was either ordered for, or issued to, the 
veteran that day.

Based on the evidence noted above, the Board finds that the 
residuals of the left ankle fracture, including consideration 
of limitation due to pain as shown in the limitation of 
flexion of the ankle described by the April 2001 examiner, 
are manifested by no more than a moderate degree of 
limitation of motion.  There is no indication in the current 
record that pain of the left ankle causes functional loss 
greater than that contemplated by the currently assigned 10 
percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-08  (1995).  The medical evidence 
in this case was adequately detailed for rating purposes 
including consideration of the criteria in sections 4.40 and 
4.45, which provide "guidance for determining ratings under 
. . . diagnostic codes assessing musculoskeletal function."  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  

In this regard, the Board notes that, although outpatient 
treatment reports did not provide the range of motion in 
degrees, examiners have consistently described the range of 
motion of the ankle as slight and described the strength and 
range of motion of the left lower extremity as within normal 
limits or within functional limits.  The most recent medical 
evidence of record does not show marked limitation of motion 
of the left ankle to warrant assignment of the next higher or 
20 percent rating even as a "staged" rating, that is, a 
rating assigned for an increase in the level of disability 
since the veteran filed his claim in December 1996 and since 
service connection was awarded in June 1999.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271; Fenderson, 12 Vet. App. at 
126. 

Thus, the Board notes that entitlement to an initial rating 
in excess of the 10 percent rating assigned for a moderate 
degree of limitation of motion cannot be established without 
a current VA reexamination, and the veteran in this case 
failed to report for such reexamination scheduled in July 
2002.  See 38 C.F.R. § 3.655(a), (b).  Accordingly, the Board 
concludes that the claim for an initial rating in excess of 
10 percent rating for service-connected residuals of a 
fractured left ankle must be denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5271 
(2002).

In so concluding, the Board concurs with the RO's conclusion 
that there is no evidence of exceptional or unusual 
circumstances in this case which could support an 
extraschedular rating for the left ankle disability.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996) (noting that the Board is not precluded from 
affirming a conclusion of the RO that the criteria for 
extraschedular consideration have not been met); VAOPGCPREC 
6-96 at para. 18 (Aug. 16, 1996).  Section 3.321(b)(1) of VA 
regulations provides that in the exceptional case "where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."

In this case, there is no indication that the disability 
picture associated with the left ankle disability is so 
exceptional or unusual that the normal provisions of the 
rating schedule do not adequately compensate the veteran for 
such disability.  The left ankle disability has not resulted 
in frequent hospitalization or marked interference with 
employment.  The medical evidence on file describes slight to 
moderate left ankle limitation of motion, and the 10 percent 
rating under Diagnostic Code 5271 contemplates moderate 
limitation of motion.  The evidence does not reflect other 
symptomatology associated with the veteran's left ankle 
disability which would warrant increased compensation, and 
there is simply no indication that symptoms attributable to 
the left ankle disability have resulted in such extreme 
impairment as to warrant an extraschedular evaluation.  
Accordingly, referral for consideration of a rating in excess 
of 10 percent under 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Service connection for a left eye disability, including 
conjunctivitis of the left eye and residuals of trauma to the 
left eye (claimed as a left eye condition), is denied.

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for 
service-connected residuals of a fractured left ankle is 
denied.



		
	MARY M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

